Citation Nr: 1014480	
Decision Date: 04/15/10    Archive Date: 04/29/10

DOCKET NO.  07-12 700	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, 
Texas


THE ISSUE

Entitlement to an initial rating in excess of 10 percent for 
arthritis of the right knee.


REPRESENTATION

Veteran represented by:  Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

Catherine Cykowski, Counsel


INTRODUCTION

The Veteran had active duty service from January 2001 to 
April 2005.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from June 2006 and December 2007 rating 
decisions by the Department of Veterans Affairs (VA) Regional 
Office (RO) in Houston, Texas.

In October 2008, the Veteran testified at a hearing before 
the undersigned Veterans Law Judge.

The Board remanded this matter for additional development in 
December 2008.  The Board is satisfied that there has been 
substantial compliance with the remand directives and the 
Board may proceed with review.  Stegall v. West, 11 Vet. App. 
268 (1998).


FINDING OF FACT

Arthritis of the right knee is manifested by flexion to 80 
degrees and extension to 2 degrees and without ankylosis or 
instability; VA examination reports have noted weakness and 
functional loss due to pain.  


CONCLUSION OF LAW

The criteria for a 20 percent rating, but no higher, for 
arthritis of the right knee have been met.  38 U.S.C.A. §§ 
1155, 5107 (West 2002); 38 C.F.R. §§ 3.321, 4.1, 4.2, 4.7, 
4.10, 4.40, 4.45, 4.59, and 4.71a, Diagnostic Codes 5256, 
5257, 5258, 5259, 5260 (2009).




REASONS AND BASES FOR FINDING AND CONCLUSION

I.  VA's Duties to Notify and Assist

On November 9, 2000, the Veterans Claims Assistance Act of 
2000 (VCAA), codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5106, 5107, 5126 (West 2002), became law.  Regulations 
implementing the VCAA were then published at 66 Fed. Reg. 
45,620, 45,630-32 (August 29, 2001) and are now codified at 
38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326 (2009).  The 
VCAA and its implementing regulations are applicable to this 
appeal.

The duty to notify under the VCAA requires VA to notify the 
claimant and the claimant's representative, if any, of the 
information and medical or lay evidence that is necessary to 
substantiate the claim.  When VA receives a complete or 
substantially complete application, it will notify the 
claimant of any information and medical or lay evidence that 
is necessary to substantiate the claim.  VA will inform the 
claimant which information and evidence, if any, the claimant 
is to provide to VA and which information and evidence, if 
any, that VA will attempt to obtain on behalf of the 
claimant.  38 U.S.C.A. § 5103(a) (West 2002); 38 C.F.R. § 
3.159 (2009). 

The VCAA and its implementing regulations provide that VA 
will assist a claimant in obtaining evidence necessary to 
substantiate a claim.  Under these provisions, VA is required 
to obtain service medical records and relevant VA healthcare 
records and must make reasonable efforts to help the veteran 
obtain other relevant medical records.  The duty to assist 
also requires VA to provide the claimant with a medical 
examination or a medical opinion when such an examination or 
opinion is necessary to make a decision on a claim.  38 
U.S.C.A. § 5103A(d) (West 2002);  38 C.F.R § 3.159 (2009).  
The Court has mandated that VA ensure strict compliance with 
the provisions of the VCAA.  Quartuccio v. Principi, 16 Vet. 
App. at 183 (2002). 

During the pendency of this appeal, on March 3, 2006, the 
Court issued a decision in the consolidated appeal of 
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006), which 
held that the VCAA notice requirements of 38 U.S.C.A. 
§ 5103(a) and 38 C.F.R. § 3.159(b) apply to all five elements 
of a service connection claim.  Those five elements include:  
1) veteran status; 2) existence of a disability; 3) a 
connection between the veteran's service and the disability; 
4) degree of disability; and 5) effective date of the 
disability.  The Court held that upon receipt of an 
application for a service-connection claim, 38 U.S.C.A. § 
5103(a) and 38 C.F.R.    
§ 3.159(b) require VA to review the information and the 
evidence presented with the claim and to provide the claimant 
with notice of what information and evidence not previously 
provided, if any, will assist in substantiating or is 
necessary to substantiate the elements of the claim as 
reasonably contemplated by the application.  Dingess/Hartman 
at 488.  Additionally, this notice must include notice that a 
disability rating and an effective date for the award of 
benefits will be assigned if service connection is awarded.  
Id. 

In January 2005, the RO provided the Veteran with notice of 
the information and evidence required to substantiate her 
claim for service connection for a right knee disability.  
The January 2005 letter advised the Veteran what evidence she 
should provide in support of her claim and what evidence VA 
would attempt to obtain on her behalf.  This notice satisfied 
the timing requirements set forth in Pelegrini, as it was 
provided prior to the rating decision on appeal.

The June 2006 rating decision granted service connection for 
a right knee disability.  The Veteran's claim for an 
increased rating stems from a disagreement with the initial 
rating assigned in the June 2006 decision.  The RO did not 
provide the Veteran with additional notice of the evidence 
required to substantiate her claim for a higher initial 
rating.  In Dingess, the Court held that, in cases where 
service connection has been granted and an initial disability 
rating and effective date have been assigned, the typical 
service-connection claim has been more than substantiated, it 
has been proven, thereby rendering section 5103(a) notice no 
longer required because the purpose that the notice is 
intended to serve has been fulfilled.  See Dingess, 19 Vet. 
App. at 490-91.  Rather, the RO must issue a Statement of the 
Case (SOC).  Id.    In March 2007, the RO issued an SOC that 
advised the Veteran of the pertinent laws and regulations and 
the reasons for the decision.   The March 2007 SOC  fulfilled 
the Dingess notice requirements.  

Regarding the duty to assist, the RO obtained the Veteran's 
service treatment records and post-service treatment records 
identified by the Veteran.  She has not identified any 
outstanding evidence that is pertinent to the claim.  The 
Veteran has been afforded VA examinations for the evaluation 
of her knee disability. 

The Board finds that all necessary development and 
notification has been accomplished, and therefore appellate 
review may proceed without prejudice to the appellant.  See 
Bernard v. Brown, 4 Vet. App. 384 (1993).

II.  Analysis of Claim

A.  Rating Criteria

Disability ratings are determined by applying the criteria 
set forth in VA's Schedule for Rating Disabilities, which is 
based on the average impairment of earning capacity.  
Individual disabilities are assigned separate diagnostic 
codes.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. § 4.1 
(2009).  If two evaluations are potentially applicable, the 
higher evaluation will be assigned if the disability picture 
more nearly approximates the criteria required for that 
rating; otherwise, the lower rating will be assigned.  38 
C.F.R. § 4.7 (2009).

Where an award of service connection for a disability has 
been granted and the assignment of an initial evaluation for 
the disability is disputed, separate or "staged" evaluations 
may be assigned for separate periods of time based on the 
facts found. Fenderson v. West, 12 Vet. App. 119, 125-126 
(1999).  The degree of impairment resulting from a disability 
is a factual determination in which the Board must focus on 
the current severity of the disability.  Francisco v. Brown, 
7 Vet. App. 55, 57-58 (1994).  In both claims for an 
increased rating on an original claim and an increased rating 
for an established disability, only the specific criteria of 
the Diagnostic Code are to be considered.  Massey v. Brown, 7 
Vet. App. 204, 208 (1994).

A disability may require re-evaluation in accordance with 
changes in a veteran's condition.  In determining the level 
of current impairment, it is thus essential that the 
disability be considered in the context of the entire 
recorded history.  38 C.F.R. § 4.1 (2009).

Disability of the musculoskeletal system is primarily the 
inability, due to damage or infection in parts of the system, 
to perform the normal working movements of the body with 
normal excursion, strength, speed, coordination and 
endurance. Functional loss may be due to the absence or 
deformity of structures or other pathology, or it may be due 
to pain, supported by adequate pathology and evidenced by the 
visible behavior in undertaking the motion.  Weakness is as 
important as limitation of motion, and a part that becomes 
painful on use must be regarded as seriously disabled.  38 
C.F.R. § 4.40 (2009).

With respect to joints, the factors of disability reside in 
reductions of their normal excursion of movements in 
different planes.  Inquiry will be directed to these 
considerations: less movement than normal; more movement than 
normal; weakened movement; excess fatigability; 
incoordination; impaired ability to execute skilled movements 
smoothly; and pain on movement, swelling, deformity or 
atrophy of disuse.  Instability of station, disturbance of 
locomotion, interference with sitting, standing and weight-
bearing are related considerations.  See 38 C.F.R. § 4.45.  
The Court has held that the Board must determine whether 
there is evidence of weakened movement, excess fatigability, 
incoordination, or functional loss due to pain on use or 
flare-ups when the joint in question is used repeatedly over 
a period of time.  See DeLuca v. Brown, 8 Vet. App. 202, 206 
- 207 (1995).

The intent of the Rating Schedule is to recognize actually 
painful, unstable or malaligned joints, due to healed injury, 
as entitled to at least the minimum compensable rating for 
the joint.  38 C.F.R. § 4.59 (2009).

The RO has assigned an initial evaluation of 10 percent for 
the Veteran's right knee disability according to Diagnostic 
Codes 5003 and 5260.  Diagnostic Code 5003 provides that 
degenerative arthritis established by x-ray findings is to be 
evaluated on the basis of limitation of motion under the 
appropriate diagnostic code for the specific joint or joints 
involved.  When, however, the limitation of motion of the 
specific joint or joints involved is noncompensable under the 
appropriate diagnostic code, an evaluation of 10 percent is 
for application for each such major joint or group of minor 
joints affected by limitation of motion, to be combined, not 
added under DC 5003.  Limitation of motion must be 
objectively confirmed by findings such as swelling, muscle 
spasm, or satisfactory evidence of painful motion.  In the 
absence of limitation of motion, a 10 percent evaluation is 
assignable for x-ray evidence of involvement of arthritis of 
two or more major joints or two or more minor joint groups.  
A 20 percent evaluation is assignable for x-ray evidence of 
involvement of arthritis of two or more major joints or two 
or more minor joint groups, with occasional incapacitating 
episodes.  38 C.F.R. § 4.71a, DC 5003 (2009).

Diagnostic Code 5260 pertains to limitation of flexion.  A 10 
percent evaluation is assignable when flexion is limited to 
45 degrees.  A 20 percent evaluation is assignable where 
flexion is limited to 30 degrees, and an evaluation of 30 
percent is assignable when flexion is limited to 15 degrees.  
38 C.F.R. § 4.71a, Diagnostic Code 5260 (2009).

Diagnostic Codes 5256 and 5257 are also relevant.  DC 5256 
provides that ratings of 30 to 60 percent are assignable for 
ankylosis of the knee.  38 C.F.R. § 4.71a, DC 5256 (2009).  
Diagnostic Code 5257 governs recurrent subluxation or lateral 
instability.  A 10 percent evaluation is assignable for 
slight recurrent subluxation or lateral instability.  A 20 
percent evaluation is assignable for moderate recurrent 
subluxation or lateral instability, while a 30 percent 
evaluation is provided for severe recurrent subluxation or 
lateral instability.  38 C.F.R. § 4.71a, DC 5257 (2009).

Diagnostic Code 5261 applies to limitation of extension of 
the leg.  A 20 percent evaluation is assignable for extension 
limited to 15 degrees.  A 30 percent evaluation is assignable 
for extension limited to 20 degrees.  A 40 percent evaluation 
is assignable for extension limited to 30 degrees, and a 50 
percent evaluation is assignable when extension is limited to 
50 degrees.  See 38 C.F.R. 
§ 4.71a, Diagnostic Code 5261 (2009).

The Board notes that full range of motion of the knee is from 
0 to 140 degrees.  38 C.F.R. § 4.71, Plate II (2009).

In VAOPGCPREC 23-97, the VA General Counsel held that a 
veteran who has arthritis and instability of the knee may be 
rated separately under Diagnostic Codes 5003 and 5257, 
provided that a separate rating is based upon additional 
disability. VAOPGCPREC 23-97 (July 1, 1997).  Subsequently, 
in VAOPGCPREC 9-98, the VA General Counsel further explained 
that if a veteran has a disability rating under Diagnostic 
Code 5257 for instability of the knee, and there is also X-
ray evidence of arthritis, a separate rating for arthritis 
could also be based on painful motion under 38 C.F.R.  § 
4.59.  VAOPGCPREC 9-98 (Aug. 14, 1998).

The General Counsel has also directed that separate ratings 
also are available if a particular knee condition causes both 
the limitation of extension and limitation of flexion of the 
same joint.  VAOPGCPREC 9-04 (Sept. 17, 2004).  Specifically, 
where a veteran has both a limitation of flexion and a 
limitation of extension of the same leg, the limitations must 
be rated separately to adequately compensate for functional 
loss associated with injury to the leg.  VAOPGCPREC 9-04 
(Sept. 17, 2004).

B.  Discussion

In a June 2006 rating decision, the RO granted service 
connection for arthritis of the right knee and assigned a 10 
percent rating.  

The Veteran contends that the initial rating assigned does 
not adequately contemplate the severity of her knee 
disability.  After a careful review of the record, for 
reasons explained below, the Board finds that the Veteran's 
disability more nearly approximates the criteria for a 20 
percent rating.

The Veteran had active service from January 2001 to April 
2005.  Service treatment records indicate that the Veteran 
injured her right knee while playing volleyball in April 
2002.  A September 2004 orthopedic record noted multiple knee 
symptoms including patellofemoral arthrosis, anterior knee 
pain and catching.  
After separation from service, the Veteran had a VA 
examination in August 2005.  The examination report noted a 
history of six surgeries since the knee injury in 2002.  The 
Veteran reported that her symptoms included daily knee pain, 
weakness and giving out of the knee.  The Veteran reported 
that aggravating factors included sitting for long periods of 
time, weather changes and pressure on the knee.

On physical examination, the Veteran had flexion to 80 
degrees and full extension.  The examiner indicated that 
Lachman's test and McMurray's test could not be done because 
of severe pain.  On repetitive motion, the Veteran had 
flexion to 80 degrees.  The Veteran had extension to minus 10 
degrees and reported pain, stiffness, weakness and 
incoordination with extension.  The examiner did not 
specifically state the limitation of motion, if any, due to 
pain.    

The Veteran had a VA examination in January 2010.  Physical 
examination of the knee revealed crepitus, effusion, 
tenderness, pain at rest, weakness and abnormal motion.  The 
examiner noted chronic synovitis of the right knee and pain 
with a patella grind of the knee and subpatellar tenderness.  
The examiner indicated that there was no instability.  The 
Veteran had flexion to 120 degrees.  On repetitive motion, 
the Veteran had flexion to 110 degrees and extension to 2 
degrees. 

With respect to functional limitations, the examiner 
indicated that the Veteran is able to stand for 15-30 
minutes.  The examiner noted that the Veteran is able to walk 
more than one-fourth of a mile but less than one mile.  The 
examiner further indicated that the impact on the Veteran's 
activities included decreased mobility, problems with lifting 
and carrying, lack of stamina, weakness and decreased 
strength.

In addition to the VA examination reports, the record 
includes VA orthopedic outpatient records.  The VA records 
show ongoing post-service treatment of the right knee, 
including injections for knee pain and physical therapy.  VA 
outpatient records have noted complaints of constant knee 
pain and findings of limited flexion.

The VA examination findings reflect that examiners have noted 
flexion of the knee ranging from 80 to 120 degrees.  The 
examination reports do not reflect any findings of 
instability, subluxation of ankylosis.   The applicable 
diagnostic codes provide that a rating in excess of 10 
percent is assignable for flexion of the knee limited to 30 
degrees, or for moderate recurrent subluxation or instability 
or where extension is limited to 15 degrees. 

Under DeLuca, the Board must also consider whether there is 
evidence of  weakened movement, excess fatigability, 
incoordination, or functional loss due to pain on use or 
flare-ups when the joint in question is used repeatedly over 
a period of time.  In this regard, the Veteran's 2005 
examination noted that there was functional impairment of the 
knee due to pain, stiffness, weakness and incoordination with 
extension.   The 2010 VA examination noted functional loss 
due to pain, as well as decreased mobility, problems with 
lifting and carrying and decreased strength of the right leg.  

Given the examination findings of functional impairment, the 
Board concludes that the criteria for a 20 percent rating, 
but no higher, have been met throughout the appeal period.  A 
rating in excess of 20 percent is not assignable, as the 
record does not include any findings of flexion of the knee 
limited to 15 degrees, extension limited to 20 degrees, 
subluxation, lateral instability or ankylosis.  

C.  Extraschedular considerations

The Board has considered whether referral for an 
extraschedular rating is appropriate.  However, there is no 
evidence in this instance that the rating criteria are 
inadequate to evaluate the disability on appeal. There is no 
evidence that the claimed disability, alone, causes marked 
interference with employment (beyond that contemplated in the 
evaluation assigned) or necessitates frequent periods of 
hospitalization.  Accordingly, the Veteran's claim does not 
present such an exceptional or unusual disability picture as 
to render impractical the application of the regular 
schedular standards and the Board is not required to remand 
the claim to the RO for the procedural actions outlined in 38 
C.F.R. § 3.321(b)(1) (2009).  See Bagwell v. Brown, 9 Vet. 
App. 337, 338-39 (1996); Floyd v. Brown, 9 Vet. App. 88, 96 
(1996); Shipwash v. Brown, 8 Vet. App. 218, 227 (1995).


ORDER

A 20 percent is granted for right knee arthritis, subject to 
regulations governing the payment of monetary benefits.


____________________________________________
V. L. JORDAN
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


